Citation Nr: 0814100	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  98-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for arthralgias, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic sinusitis, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran had active service from May 1990 to July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).

In November 2002 and February 2006, the Board remanded the 
issues here on appeal for further development.

As discussed below, the appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.






REMAND

Following issuance of the most recent Supplemental Statement 
of the Case dated August 2007, the appellant submitted 
correspondence indicating that he did not believe the 
evidentiary development was complete in his case.

In correspondence dated October 2007, received at the Board 
December 14, 2007, the appellant requested that VA obtain 
medical records from Carl T. Hayden VA Medical Center and 
Jessie Brown VA Medical Center.  He noted that he had 
forwarded to the Carl T. Hayden VA Medical Center in Phoenix, 
Arizona, records from the Arizona Heart Institute, but he 
believed that the AMC did not receive these records.  The 
Board notes that Phoenix VA treatment records as recent as 
August 2007 are associated with the appellant's claims 
folder.

In correspondence dated November 2007, received at the Board 
December 13, 2007, the appellant reported that he went to the 
emergency room in November 2007 and had an MRI in December 
2007.  The appellant requested that VA obtain records from 
Arizona Heart Institute, County Hospital in Phoenix, Arizona, 
Carl T. Hayden VA Medical Center (Phoenix), Jessie Brown VA 
Medical Center (Chicago), Michael Reese Hospital, and 
Northwestern Memorial Hospital.  At this time, the appellant 
submitted an emergency room record from Michael Reese 
Hospital showing a diagnosis for pharyngitis (he could return 
to work in November 1994) and a Union Health Service record 
(Dr. Lopas) dated June 1995, along with a waiver of 
consideration by the agency of original jurisdiction (AOJ).

In faxed correspondence dated December 18, 2007, the 
appellant submitted copies of treatment records:  VA 
treatment records dated April to May 2007 and August 2007, 
medical records dated July 2007 from the Arizona Heart 
Hospital, emergency room discharge instruction dated November 
2007 from Northwestern Memorial Hospital showing a diagnosis 
for low back pain, and report of spine MRI dated December 
2007.  No waiver of consideration by the AOJ accompanied the 
evidentiary submission.

While the appellant has submitted copies of some medical 
records and the Board observes that VA has obtained and 
associated VA treatment records, the appellant seeks to have 
additional medical records associated with the claims folder 
and considered.  As such, remand is necessary.

Additionally, the Board observes that the appellant has not 
been given adequate notice concerning the criteria necessary 
to establish his claims for service connection for PTSD and 
his claims based on undiagnosed illness.  VA must advise the 
appellant of the evidence necessary to support his claim.  38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice should be 
provided by letter to the appellant and not via the 
Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain all medical records 
from Michael Reese Hospital, Northwestern 
Memorial Hospital, County Hospital, Union 
Health Service (Dr. Lopas), and Arizona 
Heart Hospital after obtaining the 
necessary release.

2.  VA should obtain all VA treatment 
records from Chicago and Phoenix dated 
from August 2007.

3.  VA should instruct the appellant that 
it is his responsibility to advise VA of 
any other outstanding medical records he 
seeks VA to consider, including the name 
of the medical care provider and date(s) 
of treatment.

4.  The appellant should be provided with 
a VCAA notice letter that includes notice 
of the evidence necessary to establish 
entitlement for service connection for 
PTSD and based on undiagnosed illness.  
The appellant should be requested to 
identify any in-service stressor(s) with 
respect to his PTSD claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



